                      Case 2:16-cr-00294-JCM-VCF Document 323 Filed 08/25/21 Page 1 of 6



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7
                 8
                       UNITED STATES OF AMERICA,                             Case No. 2:16-CR-294 JCM (VCF)
                 9
                                                             Plaintiff(s),                   ORDER
               10
                                 v.
               11
                       JASON GOLDSBY, et al.,
               12
                                                           Defendant(s).
               13
               14
               15            Presently before the court is Magistrate Judge Cam Ferenbach’s report and

               16     recommendation (ECF No. 293) to deny defendant Jason Goldsby’s motion to suppress (ECF

               17     No. 258). Goldsby filed objections to the report and recommendation (ECF No. 295) to which

               18     the government responded (ECF No. 298).

               19            Also before the court is Goldsby’s motion for leave to file a reply to the government’s

               20     response (ECF No. 301) to which the government responded (ECF No. 311).

               21     I.     BACKGROUND

               22            Goldsby is charged with fourteen criminal counts stemming from his alleged

               23     involvement in a series of robberies at various pawn stores across Las Vegas and Henderson,

               24     Nevada, in 2016. (ECF No. 258 at 2, 23).

               25            Following a still contested investigation, Las Vegas Metropolitan Police Department

               26     detectives connected a suspect, John Willoughby,1 to a phone number they attributed to

               27     Goldsby and obtained a search warrant and pen register for that phone number. (Id. at 2–4).

               28
                             1
                                 Willoughby is neither a co-defendant nor does he remain a suspect for this crime.
James C. Mahan
U.S. District Judge
                      Case 2:16-cr-00294-JCM-VCF Document 323 Filed 08/25/21 Page 2 of 6



                1     The detectives then used information gained through that warrant and pen register in their
                2     declaration to establish probable cause to secure a warrant and pen register for Goldsby
                3     himself. (Id. at 4).
                4               On October 13, 2020, Goldsby moved “to suppress all evidence obtained or derived
                5     from the warrant and pen register ordered for [] Goldsby, and/or for a Franks2 hearing related
                6     to the same.” (Id. at 5). Thereafter, Magistrate Judge Ferenbach conducted a Franks hearing
                7     and concluded that the search warrant declaration established probable cause. (ECF No. 293
                8     at 11).
                9               Accordingly, Magistrate Judge Ferenbach recommends that Goldsby’s motion to
              10      suppress be denied. (Id. at 12). Goldsby now objects to that recommendation. (ECF No. 295).
              11      II.       LEGAL STANDARD
              12                This district’s magistrate judges are authorized to resolve pretrial matters subject to the
              13      assigned district judge’s review. 28 U.S.C. § 636(b)(1)(A); see also LR IB 3-1(a) (“A district
              14      judge may reconsider any pretrial matter referred to a magistrate judge in a civil or criminal
              15      case under LR IB 1-3 . . . .”). The reviewing district court “may accept, reject, or modify, in
              16      whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.
              17      § 636(b)(1); see also LR IB 3-2(b).
              18                The district court applies a “clearly erroneous” standard to the magistrate judge’s
              19      factual findings, whereas the “contrary to law” standard applies to the legal conclusions. See,
              20      e.g., Grimes v. Cty. of San Francisco, 951 F.2d 236, 240 (9th Cir. 1991). However, if a party
              21      files written objections to the report and recommendation, the district court must “make a de
              22      novo determination of those portions of the report or specified proposed findings or
              23      recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also LR IB 3-2(b).
              24      ...
              25      ...
              26      ...
              27      ...
              28
                                2
                                    Franks v. Delaware, 438 U.S. 154 (1978).
James C. Mahan
U.S. District Judge                                                    -2-
                      Case 2:16-cr-00294-JCM-VCF Document 323 Filed 08/25/21 Page 3 of 6



                1     III.   DISCUSSION
                2            a. Magistrate Judge Ferenbach’s report and recommendation that Goldsby’s
                3                   motion to suppress be denied is neither clearly erroneous nor contrary to law
                4            After holding a Franks hearing, Magistrate Judge Ferenbach held that Goldsby did not
                5     make a substantial showing that the detectives’ “statements about Goldsby’s connection with
                6     Willoughby were false or made recklessly or deliberately in disregard of the facts.” (ECF No.
                7     293 at 10).
                8            In so holding, Magistrate Judge Ferenbach found that the detectives’ declaration did
                9     include some false information, namely that Goldsby provided the phone number (702) 542-
              10      7534 (the “7534 number”) when Goldsby pawned a watch on August 1, 2016. (Id.). However,
              11      Magistrate Judge Ferenbach held that the detectives’ misstatement was a “good faith mistake”
              12      rather than a “reckless disregard for the truth” (Id.); that that even if the false information was
              13      excised, probable cause still existed within the four corners of the affidavit based on the totality
              14      of the circumstances (Id. at 11); and, lastly, that the detectives lawfully “used information
              15      gathered from Willoughby’s pen register data and the call details records to identify the 7534
              16      number.” (Id.).
              17             Having reviewed the record and report, this court holds that these factual findings are
              18      not clearly erroneous and these legal holdings are not contrary to law. Accordingly, save for
              19      a de novo review for Goldsby’s specific objections leading to the contrary, this court will adopt
              20      in full Magistrate Judge Ferenbach’s report and recommendation denying Goldsby’s motion
              21      to suppress. (ECF No. 293).
              22             b. Goldsby’s Objections to the report and recommendation are overruled
              23             In reviewing a magistrate judge’s3 holding that sufficient probable cause existed to
              24      grant a warrant, “the duty of a reviewing court is simply to ensure that the magistrate had a
              25      substantial basis for [so] concluding . . . .” Illinois v. Gates, 462 U.S. 213, 238–39 (1983)
              26      (internal quotation marks and citation omitted).
              27
              28             3
                               Here, “magistrate judge” refers to a state court judge who originally grants a warrant,
                      not this district’s “Magistrate Judge” Ferenbach who reviewed Goldsby’s motion to suppress.
James C. Mahan
U.S. District Judge                                                  -3-
                      Case 2:16-cr-00294-JCM-VCF Document 323 Filed 08/25/21 Page 4 of 6



                1            Whether a search warrant is supported by probable cause must be determined from the
                2     four corners of the affidavit. United States v. Luong, 470 F.3d 898, 904–05 (9th Cir. 2006).
                3     “An affidavit is sufficient if . . . the stated facts would reasonably allow a magistrate to believe
                4     that the evidence will be found in the stated location.” United States v. Taylor, 716 F.2d 701,
                5     705 (9th Cir. 1983). That is, the validity of the search warrant depends upon the totality of the
                6     circumstances explicated within the underlying affidavit. Id.; Gates, 462 U.S. at 238.
                7            There is “a presumption of validity with respect to the affidavit supporting the search
                8     warrant.” Franks, 438 U.S. at 171. However, a facially valid affidavit can be challenged if
                9     the defendant makes a substantial preliminary showing that (1) the affidavit contains
              10      intentionally or recklessly false statements, and (2) the affidavit cannot support a finding of
              11      probable cause without the allegedly false information. Id. at 155–56. Negligent or innocent
              12      misstatements do not warrant suppression; the defendant must allege “deliberate falsehood” or
              13      “reckless disregard for the truth . . . accompanied by an offer of proof.” Id. at 171.
              14             Goldsby makes three objections to the report and recommendation. First, he contends
              15      that the declaration’s statements regarding his purported association with Willoughby were
              16      made recklessly as to the truth or falsity of the allegation. (ECF No. 295 at 8). Goldsby does
              17      not claim that the detective incorrectly reported statements received from other detectives or
              18      the original informant;4 his issue lies instead in the fact that there is no documentary evidence
              19      to support this part of the investigation. Magistrate Judge Ferenbach found that the detective
              20      “testified credibly regarding the information he collected and there is no indication that he
              21      misrepresented the statements of others.” (ECF No. 293 at 10). Having reviewed the record
              22      de novo, this court agrees with Magistrate Judge Ferenbach.
              23             Second, Goldsby contends that Magistrate Judge Ferenbach erred in determining the
              24      declaration’s inclusion of the 7534 number was not made with reckless disregard to the truth.
              25      (ECF No. 295 at 10). Because Goldsby fails to direct this court to evidence supporting
              26
              27             4
                               See United States v. Perdomo, 800 F.2d 916, 921 (9th Cir. 1986) (“Allegations that
                      statements reported in the affidavit and made to the affiant are false are not sufficient to satisfy
              28      the requirements for a Franks hearing unless the defendant contends that the affiant has
                      misrepresented the statements made by another.”).
James C. Mahan
U.S. District Judge                                                  -4-
                      Case 2:16-cr-00294-JCM-VCF Document 323 Filed 08/25/21 Page 5 of 6



                1     intentional deception or carelessness, his objection does not undermine the conclusion that the
                2     detective’s reference to false information was a “good faith mistake.” (Id.). Furthermore, this
                3     court agrees that probable cause exists within the declaration even if the misstatement is
                4     excised. (Id. at 11).
                5            Third, Goldsby contends that, based on the language of the declaration,5 detectives
                6     unlawfully used information from Willoughby’s pen register to identify the 7534 number.
                7     (ECF No. 295 at 11). Magistrate Judge Ferenbach concluded this language “unambiguously
                8     references the cell-site simulator” rather than call detail records. (ECF No. 293 at 12). As the
                9     government notes: “[the declaration] narrowly prohibits use of information gathered from non-
              10      target devices rather than information gathered about non-target devices.” (ECF No. 265 at
              11      11 (emphasis in original)). Magistrate Judge Ferenbach further concluded that the detectives
              12      were authorized to gather information from another suspect’s pen register to further their
              13      investigation, including the use of those records in a search warrant declaration. (ECF No. 293
              14      at 12). Again, having reviewed the record de novo, this court agrees Magistrate Judge
              15      Ferenbach.
              16             Accordingly, having reviewed the report and recommendation for clearly erroneous
              17      findings of fact and legal conclusions contrary to law, as well as having reviewed the objected
              18      to portions of the report de novo, this court finds no errors and thus adopts in full Magistrate
              19      Judge Ferenbach’s report and recommendation denying Goldsby’s motion to suppress.
              20             c. Goldsby’s motion for leave to file a reply is denied
              21             Replies to responses to report and recommendation objections are allowed only with
              22      leave of court. LR IB 3-1(a). Such replies—and surreplies generally—are disfavored as they
              23      “typically constitute[ ] a party’s improper attempt to have the last word on an issue.” FNBN-
              24      RESCON I LLC v. Ritter, No. 2:11-cv-1867-JAD-VCF, 2014 WL 979930, at *6 (D. Nev. Mar.
              25      12, 2014) (citation omitted). Courts in this district allow surreplies “only to address new
              26      matters . . . to which a party would otherwise be unable to respond.” Id. (citation omitted).
              27
                             5
                                See ECF No. 258 at 19 (“Law enforcement will make no use of, nor maintain any
              28      information collected or derived from non-target devices, except to distinguish the target
                      cellular device from other devices.”).
James C. Mahan
U.S. District Judge                                                -5-
                      Case 2:16-cr-00294-JCM-VCF Document 323 Filed 08/25/21 Page 6 of 6



                1            Goldsby seeks leave to file a surreply to “address several new arguments that the
                2     Government raises.” (ECF No. 301). However, the alleged new arguments are merely
                3     restatements of factual findings and conclusions reached by Magistrate Judge Ferenbach.
                4     Because Goldsby had a full and fair opportunity to address those arguments in his objections
                5     to the report and recommendation, this court declines to consider Goldsby’s “several points of
                6     clarification” and denies his motion for leave to file a surreply. (Id.)
                7     IV.    CONCLUSION
                8            Accordingly,
                9            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Magistrate Judge
              10      Ferenbach’s report and recommendation (ECF No. 293) be, and the same hereby is,
              11      ADOPTED in full.
              12             IT IS FURTHER ORDERED that Goldsby’s motion to suppress (ECF No. 258) be, and
              13      the same hereby is, DENIED.
              14             IS FURTHER ORDERED that Goldsby’s motion for leave to file a reply (ECF No.
              15      301) be, and the same hereby is, DENIED.
              16             DATED August 25, 2021.
                                                                   __________________________________________
              17                                                   UNITED STATES DISTRICT JUDGE
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -6-
